
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.15


    October 8, 2001

Mr. Keith G. Baxter
President and Chief Executive Officer
CornerStone Propane GP, Inc.
432 Westridge Drive
Watsonville, CA 95076

Dear Keith:

    This letter agreement (the "Agreement") will confirm the understanding
between NorthWestern Corporation ("NorthWestern") and CornerStone Propane
GP, Inc. (the "GP"), in reference to that certain Refunding Credit Agreement,
dated as of November 20, 1998, as amended June 30, 2000, among CornerStone
Propane, L.P., a Delaware limited partnership (the "Borrower"), Bank of America,
N.A. as Agent (the "Agent"), and the financial institutions ("Lenders")
signatory thereto (the "Credit Agreement), and that certain Guaranty Agreement,
dated as of June 30, 2000, as amended, by NorthWestern in favor of the Agent on
behalf of the Lenders (the "Guaranty"). Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in the Guaranty.

    It is our understanding that the Credit Agreement expires as of November 30,
2001 (the "Maturity Date"). Pursuant to the Guaranty, NorthWestern has agreed to
guaranty to the Agent and the Lenders the timely payment in full when due of the
Guarantied Obligations under the Credit Agreement up to but not exceeding the
Guarantied Amount. The Guarantied Amount is currently limited to $70,000,000,
together with interest thereon and certain expenses and other amounts. In order
to satisfy a demand under the Guaranty, in addition to direct payment,
NorthWestern also has the right to elect to purchase, without recourse, all of
the Loans ratably from the Lenders at a price equal to 100% of the principal
amount thereof plus accrued fees and interest to the date of purchase, and to
succeed to the interests of the Lenders under the Credit Agreement, the
Intercreditor Agreement, the proceeds of Collateral and the other Loan
Documents. The foregoing guaranty obligation and loan purchase election are
referred to collectively herein as the "Credit Support."

    In the event that the Borrower is unable to extend or replace the Credit
Agreement on or before the Maturity Date, in order to enable the Borrower to
obtain a replacement facility, NorthWestern agrees to provide the Borrower with
continuing credit support substantially similar to the current Credit Support.
The foregoing commitment by NorthWestern is conditioned upon the negotiation and
execution of definitive lending documents acceptable to the Borrower and
NorthWestern, the written agreement of the Borrower to pay NorthWestern a
financial accommodation fee and related expenses and to provide customary lender
indemnification on substantially similar terms to those agreed to in connection
with the current Credit Support.

    The total liability of NorthWestern under this Agreement shall at no time
exceed the Guarantied Amount; provided, further, that each payment made by
NorthWestern pursuant hereto shall reduce the then remaining maximum liability
of NorthWestern under this Agreement by the amount of such payment, and shall
create a liability of the Borrower to NorthWestern with respect to such amount.
The Borrower covenants and agrees to use its best efforts on a continuing basis
to obtain a credit facility or other financing not dependent on continued credit
support from NorthWestern.

    This Agreement is not, and nothing herein contained and nothing done
pursuant hereto by NorthWestern shall be deemed to constitute, a guarantee,
direct or indirect, by NorthWestern of any debt, liability or obligation arising
out of a borrowing of money or a trade payable, or any other debt, liability or
obligation, of any kind or character whatsoever, of the Borrower.

1

--------------------------------------------------------------------------------

    This letter shall not be construed as an amendment, waiver or modification
of the Guaranty or any related fee arrangement.

    This Agreement and the obligations of NorthWestern hereunder shall terminate
on the earliest of (i) July 1, 2002, (ii) the Borrower obtains a comparable
credit facility that does not require as a condition to its effectiveness the
continuation of NorthWestern's Credit Support, (iii) the date on and as of which
all amounts payable by the Borrower under the Credit Agreement (including any
extension or replacement thereof) have been paid in full, and the Lenders have
no further obligation to extend credit or make financial accommodations to the
Borrower thereunder, (iv) upon a merger, combination or sale of the Borrower or
a disposition of all or a substantial portion of the Borrower's assets, a change
of control involving the Borrower, the GP or NorthWestern, or (v) the breach by
the Borrower of any material obligation with respect to the arrangements
hereunder.

    This Agreement incorporates the entire understanding of the parties and
supersedes all previous agreements and shall be governed by, and construed in
accordance with, the laws of the State of Delaware as applied to contracts made
and performed in such State, without regard to principles of conflict of laws.
All actions and proceedings arising out of or relating to this letter agreement
shall be heard and determined exclusively in any Delaware state or federal
court, to whose jurisdiction the parties hereby irrevocably submit. This
Agreement may be modified or amended only by the written agreement of
NorthWestern and the GP acting on behalf of the Borrower. This Agreement may be
executed simultaneously in counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same instrument. This
Agreement has been and is made solely for the benefit of the Borrower and
NorthWestern, and no other person shall acquire or have any right under or by
virtue of this Agreement. The rights of the parties hereunder may not be
assigned.

    If the foregoing terms correctly set forth our agreement, please confirm
this by signing and returning the duplicate copy of this letter. Thereupon this
letter, as signed in counterpart, shall constitute our agreement on the subject
matter herein.

      NORTHWESTERN CORPORATION
 
 
 
By:
  

--------------------------------------------------------------------------------

Name: Kipp D. Orme
Title: VP Finance & Chief Financial Officer
Accepted and agreed to as of the date first written above:
CORNERSTONE PROPANE GP, INC.,
As general partner of the Borrower
By:
  

--------------------------------------------------------------------------------

Name: Keith G. Baxter
Title: President and Chief Executive Officer
 
 
 

2

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.15

